By the Court.
We are entirely satisfied with the Report of the Referee in this ease, and with the reasons that he has so folly and ably given in support of his decision. We observe, in addition, that, so far from there being any incompatibility between a power to sell and a power to divide, the exercise of the former may, frequently, be necessary to that of the latter, that is; a sale of portions of the estate may be necessary to enable the trustees of the power to make a just and equal division of the whole, and hence, when a power to sell is not expressly given, its existence, as incidental to that of a division, may reasonably be implied.